UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1275


CYNTHIA B. WOODS,

                   Plaintiff - Appellant,

             v.

S.C. DEPARTMENT OF HEALTH & HUMAN SERVICES; MONA SECHREST;
MARSHA BROWN; KIM BACKMAN; DR. PETE LIGGETT; CHRISTIAN L.
SOURA,

                   Defendants - Appellees,

             and

HOLLIE HOADWONIC,

                   Defendant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Mary G. Lewis, District Judge. (3:18-cv-00834-MGL)


Submitted: June 18, 2020                                    Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Cynthia B. Woods, Appellant Pro Se. Fred Adam Williams, GIGNILLIAT, SAVITZ &
BETTIS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Cynthia B. Woods appeals the district court’s order accepting the magistrate judge’s

recommendation to grant Defendants’ motion to dismiss Woods’ several employment-

related claims. On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because the informal brief does not challenge the bases for

the district court’s dispositive holdings, Woods has forfeited appellate review of the court’s

disposition. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              3